Citation Nr: 1242850	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to January 4, 2012.

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD, since January 4, 2012.


REPRESENTATION

Veteran represented by:	Ronald Sykstus, Esq.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to July 1969 and from September 1969 to September 1974.  It is noted that the Veteran was dishonorably discharged from the second period of service. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision from the U.S. Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial disability rating of 10 percent, effective August 1, 2007.

In June 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the RO increased the rating for the PTSD to 50 percent in a March 2012 rating decision.  The 50 percent rating was made retroactively effective from January 4, 2012.  The Veteran has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  Thus, the claims remain on appeal, and have been adjusted as shown on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Since the Board's last remand of this appeal in June 2011, additional VA Medical Center (VAMC) outpatient treatment records were added to the Veteran's Virtual VA claims file in December 2011.  These treatment records are relevant to the claims currently on appeal, and have not been reviewed by the Agency of Original Jurisdiction (AOJ).  Thus, the Board sent the Veteran and his representative a letter in October 2012 asking whether the Veteran waived his right to have the RO consider this additional evidence in the first instance.  The letter informed the Veteran that if he did not respond within 45 days, then the Board would assume that the Veteran did not wish for the Board to decide his appeal at this time, and the Board would accordingly remand his appeal back to the AOJ for review.  To date, the Veteran and his representative have not responded to the Board's October 2012 letter.  Thus, the Board will presume that the Veteran wants his appeal remanded back to the RO for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Review all evidence received, to include the evidence contained in the Veteran's Virtual VA claims file, since the Board's remand of the appeal in June 2011.  Then, readjudicate the Veteran's appeal.  If the determinations remain unfavorable to the Veteran, then the RO/AMC should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the appeal.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


